DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
The length of the abstract, at 162 words exceeds the guidelines of a range of 50-150 words, and
The content of the abstract appears to simply be a copy of the original claim language, which has been amended.  Applicant should ensure that the abstract still reflects the invention as amended.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the one or more dimples are configured to move the endoscope from a first side of the endoscope sheath to a second side of the endoscope sheath so that a conduit is created so that irrigation fluid is moved over a viewing lens of the endoscope”.
This concept appears to be describing fig 12C.  Without the dimples, the endoscope is not confined to any particular “side” within the sheath and may lie anywhere within the lumen cross-section, such that empty space can circumferentially surround portions of the endoscope since the diameter is less than the lumen’s.  But with the dimples, the lumen is limited such that the endoscope is forced to the bottom in fig 12C, contacting the sheath at the bottom.  As described above, without the dimples the endoscope can originally be situated at the bottom in fig 12C and in the same place with the dimples, i.e. no “movement” or displacement occurs.  As such, the dimples of fig 12C do not “move the endoscope from a first side of the endoscope sheath to a second side” per se, rather it restricts the endoscope to its original position.  Therefore, the claim language is indefinite.  It is suggested to refrain from using the term “move” since no actual “moving” is being done by the dimples, but rather is simply restricting the placement of the endoscope within the sheath.  It is “narrowing” the lumen into which the endoscope can be inserted.  As such, for this office action it will be interpreted as dimples which “narrow the lumen”.
Additionally, the claim states wherein “one or more dimples are configured to move the endoscope … so that a conduit is created so that irrigation fluid is moved over a viewing lens”.  Moving the endoscope to create a conduit does not in and of itself move irrigation fluid over a viewing lens.  Creating the conduit creates a path/channel which can allow irrigation fluid to be moved over a viewing lens.  As claimed, the claim requires that once the conduit is created, “irrigation fluid is moved over a viewing lens”, regardless of whether a fluid source is connected.  It is suggested to replace “is moved” with “can be moved”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams 2006/0020165 and Iqbal 4,813,455.
For claim 1 Adams discloses an endoscope sheath (sheath 280; figs 17, 18; [0088]) comprising: a tubular member (sleeve section 282); and
a positioning device (deformations 288, 290, 292; [0089]) located on the tubular member wherein the endoscope sheath is configured to
receive a portion of an endoscope (figs 17, 18).  
Adams does not disclose “wherein the positioning device is a crimp that is configured to prevent distal movement of the portion of the endoscope relative to the tubular member”, but does disclose the positioning devices as deformations of the sheath itself ([0089]).  Iqbal teaches restraining elements as deformations of a tubular sheath in the form of tabs 148, figs 13, 14 which are used to help restrain wherein the positioning device is a crimp that is configured to prevent distal movement of the portion of the endoscope relative to the tubular member” because it provides an end stop which is more resistant to a longitudinal thrusting force since such a force is not acting in a motion to simply reverse the deformation, i.e. pushing the deformations 288 of Adams back to its original orientation.  The same force is perpendicular to the force required bend the tabs 148 of Iqbal back to its original orientation.
For claim 22, modified Adams discloses the endoscope sheath of claim 1, wherein the crimp is a portion of the endoscope sheath that is folded (Iqbal: figs 13, 14).
For claim 31, modified Adams discloses the endoscope sheath of claim 1, wherein the crimp comprises a cut formed in the distal-most end of the tubular member (Iqbal: figs 13, 14).
For claim 32, modified Adams discloses the endoscope sheath of claim 31, wherein the crimp comprises a second cut formed in the distal-most end of the tubular member (Iqbal: figs 13, 14).
For claim 33, modified Adams discloses the endoscope sheath of claim 32, wherein the tubular member extends along a longitudinal axis, and one or both of the cuts are generally parallel to the longitudinal axis (Iqbal: figs 13, 14).
For claim 34, modified Adams as in claim 1 discloses an endoscope sheath (sheath 280; figs 17, 18; [0088]) comprising: a tubular member (sleeve section 282); and a positioning device (deformations 288, 290, 292; [0089]); wherein the tubular member is configured to receive a portion of an endoscope (figs 17, 18); and wherein the positioning device comprises a crimp (Iqbal: tabs 148; figs 13, 14) that is configured to prevent distal 
For claim 35, modified Adams discloses the endoscope sheath of claim 34, wherein the crimp is defined by a cut in the tubular member that begins at a distal-most end of the tubular member and extends in a direction towards a proximal end of the tubular member (Iqbal: figs 13, 14).
For claim 36, modified Adams discloses the endoscope sheath of claim 34, wherein the positioning device comprises a second crimp (Adams discloses multiple deformations 288, 290, 292 as modified per Iqbal) that is a portion of the tubular member that is folded, and wherein the crimp is folded in a direction of the second crimp (Iqbal: figs 13, 14).
Claims 2, 6, 21, 23-30, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Iqbal, and Tadokoro et al. 5,102,344.
For claim 21, Adams does not disclose “the endoscope sheath of claim 1, wherein the endoscope sheath extends along a longitudinal axis, and the crimp is hinged generally orthogonal to the longitudinal axis”.  Tadokoro teaches crimps (fig 1 shows crimps on pipe 11) hinged orthogonally to the longitudinal axis for securing elements inserted into a sheath lumen, which would require two longitudinal crimp cuts of the sheath.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tadokoro into the invention of modified Adams in order to configure “wherein the endoscope sheath extends along a longitudinal axis, and the crimp is hinged generally orthogonal to the longitudinal axis” because it potentially provides for a simpler manufacturing process which requires two simple straight cuts from the open edge of the sheath versus the cut of Iqbal which requires a cut with a 90 degree turn on a cylindrical surface.
For claim 23, modified Adams as in claim 21 discloses the endoscope sheath of claim 22, wherein the crimp is a distal-most portion of the tubular member that is cut and folded 
For claim 24, modified Adams as in claim 21 discloses the endoscope sheath of claim 21, wherein the endoscope sheath comprises a second crimp (Adams discloses multiple deformations 288, 290, 292 as modified per Iqbal) that is hinged generally orthogonal to the longitudinal axis (Tadokoro: fig 1 shows crimps on pipe 11 folded in a direction of a longitudinal axis).
For claim 25, modified Adams discloses the endoscope sheath of claim 24, wherein the second crimp opposes the crimp (Iqbal: figs 13, 14).
For claim 26, modified Adams discloses the endoscope sheath of claim 25, wherein the crimp and the second crimp are portions of the tubular member that are cut and folded (Iqbal: figs 13, 14).
For claim 27, modified Adams discloses the endoscope sheath of claim 26, wherein the crimp points towards the second crimp (Iqbal: figs 13, 14).
For claim 28, modified Adams discloses the endoscope sheath of claim 24, wherein one or both of the crimp and the second crimp are each defined by two cuts in the tubular member (Tadokoro: fig 1 shows crimps on pipe 11 folded in a direction of a longitudinal axis which requires two cuts.  Also, Iqbal: figs 13, 14 shows crimps requiring two cuts which are perpendicular to each other).
For claim 2, modified Adams discloses the endoscope sheath of claim 28, wherein an inner potion of the endoscope sheath comprises one or more dimples that are configured to move the endoscope into contact with an inner wall of the endoscope sheath (Adams: centering dimples 168, 170, 178, 180; fig 9; [0063-0064] states these dimples can be provided on any of the sleeve members disclosed, i.e. applicable to any and all embodiments).
For claim 6, modified Adams discloses the endoscope sheath of claim 2, wherein the one or more dimples are configured to move the endoscope from a first side of the 
For claim 29, modified Adams discloses the endoscope sheath of claim 28, wherein the second crimp is folded towards the opposing crimp (Iqbal: figs 13, 14).
For claim 30, modified Adams discloses the endoscope sheath of claim 2, wherein the two or more dimples (Adams: centering dimples 168, 170, 178, 180; fig 9; [0063-0064] states these dimples can be provided on any of the sleeve members disclosed, i.e. applicable to any and all embodiments) are indentations formed in an outer surface of the endoscope sheath.
For claim 37, modified Adams discloses the endoscope sheath of claim 36, wherein the endoscope sheath extends along a longitudinal axis, and the crimp and the second crimp are each hinged generally orthogonal to the longitudinal axis (Tadokoro: fig 1 shows crimps on pipe 11 hinged in a direction orthogonal to the longitudinal axis).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Jae Woo/Examiner, Art Unit 3795